Title: Francis Adrian Van der Kemp to Thomas Jefferson, 11 May 1818
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          
            Dear and respected Sir!
            Oldenbarneveld
11 May 1818.
          
          I take again the liberty of Sending you a few lines—and this without any further apologÿ, as I take it for granted that you do me the justice, that I can not wish, to intrude on your more Serious occupations, or importune you, for making a Sacrifice of your precious time, in answering these:—what value I may place on one of your lines—I do not desire these at that rate—and on this footing I do not hesitate, to continue writing
          I do not recollect if I asked in a former—if you was acquainted with the contents and the author of a Book—published in Italy  about the latter part of the 15th Century—called by Sacchetti libretto aureo—with the title „Ammaestramento degli Antichi„—if So—I Should be gratified—if in a moment of leisure you did gratify me with this information.
          I mentioned, I believe, that I had accepted to translate in English—the old Dutch Records of this State—It was done with So much courtesy, it was urged by my high respected friends that I could not decline—at least to try, here I could Succeed—
          I expected to meet an immense mass of dross—but after decyphering these heiroglyphics—at the risk of loosing my Sight, I discover a precious treasure—for the Statesman—the historian—& merchant. Although their Political principles were highly Aristocratical even despotic—betraying themselves often in a language rather congenial to an absolute master than to Republicans and their Religious tenets were those of Bigots—yet their commercial views were luminous—and to this all other considerations must give way—They appointed as early as 1652 a Minister, to preach in English, to gratify their Subjects—they reprimanded their clergy—to gain the Lutherans, to whom they would not allow a free exercise of Religion—They were the principal carriers of Virginia and N. England, and provided Both these colonies with European and West-Indian goods—while they preserved the monopoly of the fur-trade and Salt—but carefully prevented the establishment of a printing press—every placard being printed in Holland while they had established a Latin school—and a Botanical garden—on a Small Scale As early as 1659 they permitted the N. Netherland merchants, to trade on France Spain—Italy—the caribean Islands and any where else—to try the experiment, if the company would be benefitted by Such an extensive privilege—and under this pretext, a considerable quantity of good from the South and the North was Shipped in N. amsterdam for Europe.
          I could enlarge upon these topics, was I Sure, that it would be acceptable—and if I may meet with any peculiarity worthy your notice—I Shall deem it a duty—to make a memorandum of Such a point. your courtesy will now permit me Some farther enquiries—leaving the time and manner of answering to you unconditionallÿ—but earnestly Soliciting the continuance of your Honoured remembrance, as I owe it to your kindness in  1788, you will permit me to recall this to your memory, that I received So many marks of regard from Several of the wise and good—now alas! chiefly departed. The portrait of Dr. Wistar—Sent me lately by mrs Busti, as knowing how highly I respected that man, calls to my mind—the engraving of yours—in De La Plaine’s Repository—for which I am endebted to our Gov. Clinton—Is this correct—Characteristic? or if there is a better—may I expect it, Sooner or later from you? I See not how this boon can be deny’d, after what has been granted.
          From that Biography I learn—that „a Summary view of the rights of British America„   has been written by you and was published in 1774. So too a reply to the propositions of Lord North in 1775. neither of these productions I have ever Seen.
          The first Book I purchased in Philadelphia—on my visit to Mount Vernon—in 1788—were your Notes on Virginia—the edition of that year—I never Did  See any other—from the Biography it appears—that Several have been published—one of 1797. with an app—to defend the authenticity of Logans Speech. This I had read in Europe in the voyageur Americain—or rather in the app. of it Precis Sur l’amerique Septentrionale Pag. 229 Published Amst. by C. Shuring 1783—which I presume was borrowed from Raynal’s Hist. Phil: T. ix. Pag. 47 ed. de Geneve 1783—because a whole § was literally borrowed from it. pag—48—Did Raynal obtain it from you—or might he have received it from that distinguished foreigner—whom you notice in your advertisement of Febr. 27. 1787—the Raynal too ought to have given his Source—but Such dutifulness—or generosity was not congenial to a man, who when he did good, wanted its trumpetting through the Streets—
          Did you received  receive more Substantial and correct information about the Mammoth in the N.W— parts on the Missouri, as that which was communicated through the N. Papers? Such an enquiry deserved encouragement by offered rewards from our Philosophical Societies.
          Permit me to assure you, that I remain with the highest respect—
          
            Dear and respected Sir! Your most obed— and obliged Servt
            Fr. Adr. van der Kemp
          
        